                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 8:18-cv-001857-JLS-JDE                                      Date: January 25, 2019

Title: Belen Acevedo v. T and F Investments, Inc., et al.


PRESENT: The Honorable JOSEPHINE L. STATON, U.S. District Judge

                 Terry Guerrero                                          None
                Courtroom Clerk                                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:
          None Present                                        None Present

PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE RE: LACK OF
                           PROSECUTION


        The Court hereby ORDERS plaintiff to show cause in writing no later than, February 1,
2019, why this action should not be dismissed for lack of prosecution. As an alternative to a
written response by plaintiffs, the Court will consider the filing of the following, as an
appropriate response to this OSC, on or before the above date:

    •   Motion for Entry of Default Judgment

       Absent a showing of good cause, an action shall be dismissed if the summons and
complaint have not been served upon all defendants within 90 days after the filing of the
complaint. Fed. R. Civ. P 4(m). The Court may dismiss the entire action prior to the expiration
of such time, however, if plaintiff has not diligently prosecuted the action.

        It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If
necessary, plaintiffs must also pursue Rule 55 remedies promptly upon the default of any
defendant. All stipulations affecting the progress of the case must be approved by the Court.
Local Rule 7-1.

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiffs is due.


MINUTES FORM 11
CIVIL-GEN                                                                  Initials of Deputy Clerk: tg




CV (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
